                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                              BOWLING GREEN DIVISION

LARRY KEVEN OAKLEY                                                                      PLAINTIFF

v.                                                       CIVIL ACTION NO. 1:20-CV-P11-GNS

BARREN COUNTY DETENTION CENTER et al.                                               DEFENDANTS


                                  MEMORANDUM OPINION

        Upon filing the instant action, Plaintiff assumed the responsibility of keeping this Court

advised of his current address and of actively litigating his claims. See LR 5.2(e) (“All pro se

litigants must provide written notice of a change of residential address . . . to the Clerk and to the

opposing party or the opposing party’s counsel. Failure to notify the Clerk of an address change

may result in the dismissal of the litigant’s case or other appropriate sanctions.”).

        On February 3, 2020, the copy of a Notice of Deficiency sent to Plaintiff at his address of

record was returned to the Court by the U.S. Postal Service with the envelope labeled “Return To

Sender, Not Deliverable As Addressed, Unable to Forward” (DN 5). Plaintiff apparently is no

longer housed at his address of record, and he has not advised the Court of a change of address.

Therefore, neither orders from this Court nor filings by Defendants in this action can be served

on Plaintiff.

        Rule 41(b) of the Federal Rules of Civil Procedure authorizes the involuntary dismissal

of an action if a plaintiff fails to prosecute or to comply with an order of the court. See Jourdan

v. Jabe, 951 F.2d 108, 109 (6th Cir. 1991) (“Fed. R. Civ. P. 41(b) recognizes the power of the

district court to enter a sua sponte order of dismissal.”). Although federal courts afford pro se

litigants some leniency on matters that require legal sophistication, such as formal pleading rules,

the same policy does not support leniency from court deadlines and other procedures readily
understood by laypersons, particularly where there is a pattern of delay or failure to pursue a

case. Id. at 110. “Further, the United States Supreme Court has recognized that courts have an

inherent power to manage their own affairs and may dismiss a case sua sponte for lack of

prosecution.” Lyons-Bey v. Pennell, 93 F. App’x 732, 733 (6th Cir. 2004) (citing Link v.

Wabash R.R. Co., 370 U.S. 626, 630-31 (1962)).

         Because Plaintiff has failed to comply with this Court’s Local Rules by failing to provide

written notice of a change of address, the Court concludes that this case must be dismissed for

lack of prosecution. See, e.g., White v. City of Grand Rapids, 34 F. App’x 210, 211 (6th Cir.

2002) (“[Plaintiff’s] complaint was subject to dismissal for want of prosecution because he failed

to keep the district court apprised of his current address.”).

         The Court will enter a separate Order of dismissal.

Date:   April 6, 2020




cc:     Plaintiff, pro se
        Defendants
4416.005




                                                   2
